Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on December 18, 2020 and amendment after Final rejection on December 18, 2020 have been entered.  Claims 1-21 and 25-26 were canceled and claim 22 and 30 were amended.  Claims 22-24, 27, 30-33 are allowed as filed in the amendment on December 18, 2020.

Election/Restrictions
The species election requirement as set forth in the Office action mailed on November 19, 2019, is hereby withdrawn. 

Examiner’s Comments
The rejection of claims 22-24 and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of the claims filed December 18, 2020.

The rejection of claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed December 18, 2020.


The rejection of claims 31-33 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of amendment of the claims filed December 18, 2020.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David Staple on June 15, 2021.
The Application has been amended as follows:

27. (Currently Amended) The method of claim 22, wherein the β-sheet-forming peptide segment comprises AAAVVV (SEQ ID NO: 16).

Claims 22-24, 30-33 are allowed as filed in the amendment on April 5, 2021.
Claims 22-24, 27, 30-33 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record is as follows: Webber (Acta Biomaterial 6 (2010) 3–11, cited in Applicant’s IDS. Webber discloses a peptide amphiphilic nanofiber comprising C16 as the hydrophobic non peptide segment, VVVAAA as the structural peptide segment, KKK as the charged peptide segment and RGDS as the anti-inflammatory peptide segment (see Materials and Methods, section 2.1, figure 1). Webber discloses administering the peptide amphiphilic nanofiber to a subject (see section 2.8). Webber discloses wherein the nanofiber comprises C16 as the hydrophobic non peptide segment. Webber discloses wherein the nanofiber comprises VVVAAA as the structural peptide segment. Webber discloses wherein the nanofiber comprises KKK as the charged peptide segment. However, Webber does not teach treatment of a patient with urinary bladder tissue damage, tissue regeneration and the anti-inflammatory peptides found in (d).
Kim (WO2002085927 A1, cited in Applicant’s IDS) teaches a method of treating inflammation comprising administering a peptide comprising the sequence MQMKKVLDS (see SEQ ID NO:8) and/or KVLDPVKG 

Conclusion
Claims 22-24, 27 and 30-33 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654